ORDER
PER CURIAM.
Appellant, Ronald Vincent (“Movant”), appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. After a jury trial, Movant was convicted of one count of robbery in the first degree, section 569.020 RSMo 1994,1 and one count of armed criminal action, section 571.015. Movant was sentenced to concurrent terms of ten years imprisonment on each count. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 1994 unless otherwise indicated.